Citation Nr: 0121504	
Decision Date: 08/24/01    Archive Date: 08/29/01

DOCKET NO.  94-26 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for right knee 
instability, currently evaluated as 20 percent disabling, to 
include consideration of entitlement to an extra-schedular 
evaluation under the provisions of 38 C.F.R. § 3.321(b) 
(2000).  

2.  Entitlement to a total disability rating on the basis of 
individual unemployability (TDIU) due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on inactive duty for training from March 
1978 to December 1992, during which time he served on periods 
of active duty for training.  

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from decisions of the Montgomery, 
Alabama Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In a May 1996 decision, the Board denied the veteran's claims 
for an increased rating for his right knee disability and a 
TDIU.  He filed a timely appeal to the United States Court of 
Appeals for Veterans Claims (Court).  In a July 1997 Order, 
the Court granted a Joint Motion for Remand, vacating the 
Board's decision and remanding the matters for additional 
proceedings.  In April 1998, the Board remanded the case to 
the RO for additional development.

In a September 1999 decision, the Board increased the rating 
for right knee instability to 20 percent, granted a separate 
10 percent rating for right knee arthritis and continued the 
denial of the TDIU.  Again, the veteran filed a timely appeal 
to the Court.  In a November 2000 Order, the Court granted a 
Joint Motion for Remand, vacating the Board's decision to the 
extent that it failed to apply the provisions relating to the 
appellant's entitlement to an extra-schedular rating for his 
right knee disability in excess of 20 percent and denied a 
TDIU.  


REMAND

In a May 2001 response to a request for clarification from 
the Board, the veteran indicated that he wanted a hearing 
before a Member of the Board at the RO.  As an appellant is 
entitled to a hearing if one is requested, further 
development is warranted.  38 C.F.R. § 20.700 (2000).

The case is REMANDED to the RO for the following:

The RO should schedule the veteran for a 
travel board hearing as requested.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




